DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al., US 20190244906 A1.
Claim 1 is anticipated by Min et al. figures 2-4, 7 and accompanying text which discloses a substrate assembly comprising:
. a functional substrate 310/320 which are stacked on the cover plate (see fig. 3), wherein the functional substrate has a functional region (e.g., center) and a non-functional region PG1/PG2 surrounding the functional region, and the non-functional area includes a plurality of first bonding regions 315/325
.  a cover plate 110 having a primary region (e.g., center region) and a peripheral region BR1/BR2 surrounding the primary region, wherein the primary region is a vertical projection of the functional region of the functional substrate on the cover plate; the peripheral region BR1/BR2 includes a second bonding region 144/244 and a plurality of third bonding regions 164/264; the number of the third bonding regions equals to or is greater than the number of the first bonding regions, and each of the first bonding regions has one of the third bonding regions corresponding thereto (see fig 2)
. wherein the functional substrate includes a plurality of first conductive terminals located in each first bonding region, the cover plate includes a plurality of second conductive terminals located in the second bonding region, and a plurality of third conductive terminals located in each third bonding region; the plurality of the first conductive terminals in each of the first bonding regions are bonded to the plurality of the third conductive terminals in one corresponding third bonding region through one connector 140/240 in a one-to-one, and the plurality of the third conductive terminals in each of the third bonding regions are electrically coupled to the plurality of the second conductive terminals in the second bonding region through at least one trace in a one-to-one (see fig. 7, [0085]).
Re claim 2, wherein a vertical projection of the functional substrate on the cover plate covers the primary region and does not overlap with the peripheral region (see fig. 2).
Re claims 3-4, wherein the plurality of the first conductive terminals in each of the first bonding regions are bonded to the plurality of the third conductive terminals in one corresponding third bonding region through one connector in the one-to-one manner, and/or the plurality of the third conductive terminals in each of the third bonding regions are electrically coupled to the plurality of the second conductive terminals in the second bonding region through a plurality of traces in the one-to-one manner (see figs. 7-8).
Re claim 5, wherein each of the first bonding regions PG1/PG2 (lower side) and a corresponding third bonding region 164/264 are located on a same side of the functional region (see fig. 2).
Re claim 6, wherein a plurality of connectors do not overlap in the stacking direction of the functional substrate and the cover plate (see figs 7, 11).
Re claim 7, wherein each of the connectors is FFC (e.g., flexible wire 140/240)
Re claim 8, wherein the second conductive terminals, the third conductive terminals and the traces (pads/wire) would be the same material.
Re claim 9, the limitation of “by a printing process” recites a one-step process which does not further limit the structure of the device claims. Therefore, this limitation has not been given patentable weight.
Re claims 12-13, Min et al. further disclose an epoxy resin (Applicant’s adhesive layer) for joining the functional substrate to the cover plate (see fig. 12, [0071]).
Re claims 16-17, wherein the cover plate further includes a first substrate, and the functional substrate further includes a second substrate; and the first conductive terminals are disposed on a side of the second substrate away from the cover plate, and the third conductive terminals are disposed on a side of the first substrate facing the functional substrate (see fig. 3).
Re claim 18, Min et al. also disclose a display panel 100 in which an opposite substrate 520 disposed on a side of the functional substrate 310/320 away from the cover plate 110 (e.g., same side of 510) (see fig. 1).
Re claim 20, wherein each of the second conductive terminals located in the second bonding region are configured to be coupled to a control board 400 (see fig 1).

Allowable Subject Matter
Claims 10-11, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871